Citation Nr: 1722706	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  13-17 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left ankle disability.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a right hip disability.

4.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.

5.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

6.  Whether new and material evidence has been received to reopen a claim for service connection for headaches.

7.  Entitlement to service connection for a right ankle disability.

8.  Entitlement to service connection for a left ankle disability.

9.  Entitlement to service connection for a right hip disability.

10.  Entitlement to service connection for a left hip disability.

11.  Entitlement to service connection for a low back disability.

12.  Entitlement to service connection for headaches.

13.  Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder with major depression (PTSD).

14.  Entitlement to a disability rating greater than 10 percent for left scrotal varicocele with previous varicocelectomy (also claimed as groin pain).

15.  Entitlement to a disability rating greater than 10 percent for a right knee disability.

16.  Entitlement to a disability rating greater than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from June to December 1989 and in the U.S. Navy from June 1990 to January 1994, and March 1994 to September 1997.

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions for the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

By rating decision in March 2016, the RO granted a 50 percent rating for PTSD from October 14, 2008 the effective date of service connection.  However, inasmuch as a higher rating is available for PTSD and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains viable on appeal.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  December 2016 and January 2017 letters informed him that his hearing was scheduled for February 2017.  Although the hearing notifications were not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2016).  

The issues of entitlement to an increased rating for left scrotal varicocele and right and left knee disabilities, service connection for right and left hip disabilities, and service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Service connection for ankle disabilities was denied in a September 1999 RO decision.  The Veteran did not perfect an appeal of the denial.  The RO confirmed the denial in February 2006, March 2008, December 2009, and May 2010 decisions.

2.  Evidence associated with the record since the September 1999 RO decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right and left ankle disabilities.

3.  Service connection for right and left hip disabilities was denied in a December 2009 RO decision.  The Veteran did not perfect an appeal of the denial.  The RO confirmed the denial in a September 2011 decision.

4.  Evidence associated with the record since the December 2009 RO decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for right and left hip disabilities.

5.  Service connection for a low back disability was denied in a September 2004 RO decision.  The Veteran did not perfect an appeal of the denial.  The RO confirmed the denial in February 2006, March 2008, December 2009, and September 2011 decisions.

6.  Evidence associated with the record since the September 2004 RO decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

7.  Service connection for headaches was denied in a September 1999 RO decision.  The Veteran did not perfect an appeal of the denial.

8.  Evidence associated with the record since the September 1999 RO decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for headaches.

9.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a right ankle disability that is related to either service or a service-connected bilateral foot disability.

10.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a left ankle disability that is related to either service or a service-connected bilateral foot disability.

11.  Resolving all reasonable doubt in favor of the Veteran, the evidence supports a finding that the Veteran has a low back disability that is related to either service or a service-connected bilateral foot disability.

12.  Resolving reasonable doubt in favor of the Veteran, his psychiatric disability results in deficiencies in most areas, but not total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied service connection for a right ankle disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The September 1999 rating decision that denied service connection for a left ankle disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

4.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left ankle disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The December 2009 rating decision that denied service connection for a right hip disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

6.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

7.  The December 2009 rating decision that denied service connection for a left hip disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

8.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

9.  The September 2004 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

10.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

11.  The September 1999 rating decision that denied service connection for headaches is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1103, 20.1104 (2016).

12.  New and material evidence has been received to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

13.  The criteria for service connection for a right ankle disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

14.  The criteria for service connection for a left ankle disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

15.  The criteria for service connection for a low back disability have been met. 38 U.S.C.A. §§ 1110, 1131, 1132, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).

16.  The criteria for a 70 percent rating, but not higher, for a psychiatric disability have been more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.125, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on behalf of the Veteran.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in February 2009, March 2014, February 2015, and March 2015 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  All identified and available treatment records have been secured to the extent possible, which includes VA examinations, and applicable health records.

Concerning the new and material evidence claims, the duty to provide a medical examination or obtain a medical opinion in a claim for disability compensation benefits does not apply in cases involving an attempt to reopen a finally adjudicated claim unless new and material evidence is presented or secured.  38 C.F.R. § 3.159(c)(4)(iii) (2016); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, there is no reasons or bases requirement imposed on examiners.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).  Rather, a medical opinion is adequate when it is based on consideration of a Veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Ardison v. Brown, 6 Vet. App. 405 (1994); Green v. Derwinski, 1 Vet. App. 121 (1991).  Concerning the issue of entitlement to service connection for peripheral neuropathy, the Board finds that the VA examinations provided are adequate.

The Veteran was provided a VA examination most recently in May 2015 which addressed the psychiatric disability.  The Board notes that the examiner conducted the appropriate diagnostic tests and considered the Veteran's reported history.  The Board finds that examination report and opinion to be thorough and complete.  Therefore, the Board finds that examination report and opinion, when read as a whole, sufficient upon which to base a decision on these claims.  Monzingo v Shinseki, 26 Vet. App. 97 (2012) (examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly lay out the examiner's journey from the facts to a conclusion); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA provides an examination or obtains an opinion, VA must ensure that the examination or opinion is adequate).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further notice or assistance is required to comply with the duties to notify and assist.  Accordingly, the Board will proceed to decision.

New and Material Evidence

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016). 

VA rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999). 

The claim to reopen does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new evidence is material, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

New and Material Evidence to Reopen a Claim for Service Connection for Right and Left Ankle Disabilities, Right and Left Hip Disabilities, and a Low Back Disability

In a September 1999 decision, service connection was denied for ankle pain.  The RO stated that there was no record of in-service treatment for ankle pain.  In February 2006 and March 2008, the RO continued the denial of service connection for ankle pain.  The RO essentially indicated that there was no evidence of a current ankle disability.  In a December 2009 decision, service connection was again denied for ankle pain.  The RO stated that VA records found no evidence of arthritis.  In a May 2010 RO decision, the RO found that new and material evidence sufficient to reopen the previously denied claim for service connection for ankle pain had not been submitted.  The RO essentially found that although the Veteran had chronic bilateral ankle pain, he did not have a disability that had been caused or aggravated by his military service.

In a December 2009 decision, service connection was denied for a bilateral hip disability.  The RO noted that service treatment records showed that in July 1996, the Veteran complained of pain in his hip retractor, and he was treated for a pulled muscle.  There was no other in-service record of treatment for a hip disability.  Recent VA examination failed to provide a diagnosis of a current hip disability.  Service connection was denied due to lack of a currently diagnosed disability.  In a September 2011 decision, service connection was again denied for right and left hip disabilities.  The RO found that the evidence did not show that a bilateral hip condition was related to his service-connected bilateral foot condition.  Additionally, a VA examiner had opined that the Veteran's bilateral hip condition was less likely as not caused by or a result of his service-connected foot condition.

In a September 2004 RO decision, service connection was denied for a low back disability.  The RO noted that although the Veteran was treated twice for back pain while he was on active duty, no chronic back disability was shown on his separation from service.  Current VA examination did not result in a diagnosis of a low back disability, and the examiner stated that the Veteran's subjective complaints of low back pain were not likely to be related to his service-connected feet conditions.  In February 2006 and March 2008, the RO continued the denial of service connection for low back pain.  The RO indicated that there was no current diagnosis of a back disability.  In a December 2009 decision, service connection was again denied for a low back disability.  The RO stated that the Veteran's claimed disability was not incurred in or aggravated by military service.  In a September 2011 decision, service connection was denied for a low back disability.  The RO found that the evidence did not show that the Veteran's low back pain was related to his service-connected bilateral foot disabilities.  Additionally, a VA examiner opined that the Veteran's lumbosacral strain was less likely as not caused by or a result of his bilateral foot disability.

The evidence added to the claims file subsequent to the prior RO denials includes a February 2014 letter from a private chiropractor in which it was noted that the Veteran developed shin splints and stress fractures while he was on active duty, which the chiropractor said was a sign that the Veteran's feet were improperly supported and created a mechanical fault in the lower kinetic chain that worked its way up to damage the biomechanics in the ankles and the lumbar spine.  He also said that hip damage had been caused.  This letter tends to support the claim, as it provides evidence of a possible connection between current bilateral ankle, bilateral hip, and low back symptoms and a service-connected bilateral foot disability.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the medical statement is presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claims for service connection for bilateral ankle, bilateral hip, and low back disabilities are reopened. 

New and Material Evidence to Reopen a Claim for Service Connection for Headaches

In a September 1999 decision, service connection was denied for headaches.  The RO essentially stated that while the Veteran received in-service treatment for headaches, the headaches were shown to be symptoms of other diagnosed conditions.  Additionally, while the Veteran currently experienced headaches, the evidence did not show a link between his current headaches and his service.

The evidence added to the claims file subsequent to the prior RO denial includes a medical treatise submitted by the Veteran's accredited representative.  This treatise discusses connecting migraine headaches with PTSD.  This treatise tends to support the claim, as it provides evidence of a possible connection between current headaches symptoms and the Veteran's service-connected PTSD.

The credibility of the newly submitted evidence is presumed in determining whether the new evidence is material.  Justus v. Principi, 3 Vet. App. 510 (1992).  As the medical statement is presumed to be credible for the limited purpose of attempting to reopen a previously denied claim, that evidence raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).  Accordingly, the additional evidence is also material.  As new and material evidence has been received, the claim for service connection for headaches is reopened. 

Service Connection

In general, service connection may be granted for disability caused by disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2016); Cosman v. Principi, 3 Vet. App. 503 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Psychoses are among the chronic diseases listed in 38 C.F.R. § 3.309(a), and service connection for a psychosis may be established based on a continuity of symptomatology.  Furthermore, service incurrence will be presumed for certain chronic diseases, including psychoses, if manifest to a compensable degree within one year after active service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A disability that is proximately due to or the result of a service connected disease or injury shall be service connected.  When service connection is established for a secondary disability, the secondary disability shall be considered a part of the original disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a non-service connected disability, which is aggravated by a service-connected disability.  In such an instance, the Veteran is compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection for Bilateral Ankles, Low Back

The evidence of record shows that the Veteran has current diagnoses of a bilateral ankle disability and a low back disability.  See April 2012 X-ray of the bilateral ankles revealing mild degenerative joint disease of the left ankle and a spur formation on the plantar aspect of os calcis bilaterally; see also April 2011 VA diagnosis of degenerative disc disease of the lumbar spine.  The remaining question is whether those diagnosed disorders were caused or aggravated by a service-connected bilateral food disability, as the Veteran claims, or are otherwise related to service and complaints in service.

In this matter, the Board finds the most persuasive evidence of record to come from the Veteran's chiropractor.  In a February 2014 letter, J.C.C., chiropractor, remarked that the Veteran developed severe pes planus due to running in and wearing combat boots while on active duty.  It was noted that the Veteran developed shin splints and stress fractures, which Dr. C. said was a sign that his feet were improperly supported and created a mechanical fault in the lower kinetic chain that worked its way up to damage the biomechanics in the ankles and the lumbar spine.  He recounted research into the medical literature which reflected that instability of the feet led to accelerated deterioration of the spine and lower extremity joints.  In a May 2014 letter, Dr. C. specifically discussed studies which relate the use of orthotics to treat back pain.  This evidence provides competent, credible evidence of a nexus between the Veterans's currently diagnosed bilateral ankle and low back disabilities and his service and service-connected foot disorders.

The Board recognizes that in July 2011, a VA examiner opined that the Veteran's lumbosacral strain was less likely as not caused by or a result of pes planus as the Veteran did not have a leg length discrepancy that would cause a permanent gait abnormality.  However, no further rationale was given, and no comment was made regarding the Veteran's ankles.  In comparing and contrasting the July 2011 VA opinion with the February 2014 chiropractor letter, the Board finds that the February 2014 letter to be of greater probative value due to the extensive discussion of the reasoning supporting the given opinion in conjunction with the studies cited in the May 2014 supplemental letter.

Taken as a whole, the Veteran's diagnosed right ankle, left ankle, and low back disabilities cannot satisfactorily be disassociated from the Veteran's service and service-connected foot disabilities.  The Board finds that the evidence is, at the very least, in relative equipoise.  Therefore, the Board will resolve doubt in favor of the Veteran and grant the Veteran's claim.  The Board finds that the evidence shows that it is at least as likely as not that a right ankle disability, diagnosed as a spur formation on the plantar aspect of os calcis, a left ankle disability, diagnosed as degenerative joint disease, and a low back disability, diagnosed as degenerative disc disease, are due to service and the service-connected bilateral foot disability.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for a right ankle disability, a left ankle disability, and a low back disability are warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Psychiatric disabilities other than eating disorders are rated pursuant to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016). 

Under the General Rating Formula, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, General Rating Formula for Mental Disorders (2015).

The Board notes that in accordance with the General Rating Formula, a 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the symptoms listed in the rating formula are only examples, and evidence of those specific symptoms is not required to show that the Veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The primary consideration is whether the manifestations of the service-connected psychiatric disorder result in a level of social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale grading the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  According to the DSM-IV, GAF scores ranging between 61 to 70 indicate some mild symptoms [e.g., depressed mood and mild insomnia] or some difficulty in social, occupational, or school functioning [e.g., occasional truancy, or theft within the household], but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 indicate more moderate symptoms [e.g., flat affect and circumstantial speech, occasional panic attacks] or moderate difficulty in social, occupational, or school functioning [e.g., few friends, conflicts with peers or co- workers].  GAF scores ranging from 41 to 50 indicate serious symptoms [e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting] or any serious impairment in social, occupational or school functioning [e.g., no friends, unable to keep a job].  GAF Scores ranging from 31 to 40 indicate some impairment in reality testing or communication [e.g., speech is at times illogical, obscure, or irrelevant] or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood [e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school]. 

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability ratings based solely on GAF scores.  38 C.F.R. § 4.130 (2016). 

PTSD from 50 Percent

Service connection for PTSD was granted in a May 2010 RO decision.  An initial 30 percent disability rating was granted, effective October 14, 2008.  The Veteran appealed the initially assigned disability rating.  During the course of the appeal, a March 2016 decision increased the assigned disability rating for PTSD from 30 to 50 percent, effective October 14, 2008.

A VA outpatient record from October 2009 reflects that the Veteran was depressed and stayed in bed frequently.  He experienced anger and hopelessness, and he was withdrawn.  He had problems sleeping and experienced panic attacks.  The examiner noted that the Veteran's affect was flat.  He spoke normally and coherently.  The Veteran experienced nightmares.  A GAF score of 45 was assigned.

On VA examination in February 2010, the Veteran reported that he had a distant relationship with his second wife and children.  He had a single friendship beyond his family.  There was no history of suicide or violence.  The Veteran was neatly groomed and appropriately dressed.  His speech was unremarkable.  He had a constricted affect, and his mood was anxious.  He was oriented to person, time, and place.  His thought process and content was unremarkable.  He experienced sleep difficulties every night.  Panic attacks occurred frequently.  The Veteran said he experienced transient suicidal ideation without plans.  He was able to maintain a minimum level of personal hygiene.  The examiner assigned a GAF score of 58.  The examiner specified that there was not total occupational and social impairment due to PTSD signs and symptoms.  

In September 2010, the Veteran reported that he had thoughts of suicide from time to time.  He felt hopeless and had panic attacks.  He experienced intrusive thoughts and was hypervigilant.  He would forget names, dates, names of people, and appointments.  He talked only two friends and had difficulty interacting with people.  The examiner found the Veteran to be cooperative but withdrawn.  Judgment and insight were adequate.  A GAF score of 45 was assigned.

On VA examination in April 2011, the Veteran reported that he had separated from his wife.  He was irritable and short with his children.  He usually stayed by himself in his apartment.  He was clean and appropriately dressed.  His speech was unremarkable, spontaneous, clear, and coherent.  He was cooperative and friendly toward the examiner.  He was unable to complete serial sevens.  No inappropriate behavior was displayed.  The Veteran had frequent panic attacks.  No suicidal or homicidal thoughts were present.  He was able to maintain a minimum level of personal hygiene, and he could perform his activities of daily living.  Remote and recent memory was mildly impaired while immediate memory was normal.  The examiner felt that the Veteran experienced moderate to serious impairments and assigned a GAF score of 51.

A June 2011 VA psychiatric consult indicates that the Veteran was depressed but not suicidal.  He was casually dressed and had logical speech.  He was cooperative but withdrawn.  No hallucinations or delusions were noticed.  Suicidal and homicidal ideations were denied.  Judgment and insight were appropriate.  A GAF score of 50 was given.

On VA examination in July 2011, the Veteran reported experiencing depression with chronic pain, panic attacks, and PTSD.  The examiner opined that the Veteran was not unemployable solely due to the symptoms of PTSD.  She indicated that PTSD symptoms may cause mild to moderate impairments in occupational functioning if the Veteran were employed, particularly in his interactions with others.  She continued by saying that the Veteran's symptoms likely would not cause total occupational impairment, and the Veteran could probably function adequately in employment situations in which he was his own boss and worked alone.  She reiterated that the Veteran was not considered unemployable solely due to the effects of PTSD.

An October 2011 VA treatment record reflects that the Veteran was alert, oriented, and well groomed.  His speech was coherent, relevant, and goal directed.  Affect was full, and no overt delusions were reported.  The Veteran complained of short-term memory problems, but recent and old memory was intact.  No suicidal or homicidal ideation was present.  A GAF score of 60 was given.

In January 2012, the Veteran told a VA treatment provider that he had three to four nightmares per week.  He experienced flashbacks and decreased concentration.  His appearance was good, and his attitude was cooperative.  His speech was of regular rate and rhythm.  A GAF score of 60 was given.

A VA follow-up record from August 2012 contains a GAF score of 60.  The Veteran was noted to be cooperative.  His speech was of regular rate and rhythm.  His thought process was logical and linear.  No hallucinations or delusions were present.  His affect was full.  His mood was irritable, and he was depressed and anxious.  Insight and judgment were fair to good.  Later in the record, a GAF score of 50 was assigned.

A VA follow-up record from March 2014 contains the Veteran's complaint of frequent nightmares.  He experienced flashbacks once a week.  He was constantly on guard in public.  The examiner found the Veteran to be cooperative with regular rate and rhythm of speech.  His thought process was logical and linear.  No hallucinations or delusions were reported.  Insight and judgment were good.  A GAF score of 50 was assigned.

On VA examination in May 2015, the Veteran reported experiencing recurring and distressing dreams, hypervigilance, and exaggerated startle response.  He had a significantly depressed mood, anhedonia, feelings of worthlessness, and difficulty sleeping.  The examiner specified that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  

The Veteran lived with his second wife and two children; although the Veteran and his wife considered themselves to be separated.  No suicide attempts or acts of physical violence were reported.  The Veteran experienced depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  Later, the examiner indicated that the Veteran had two to three panic attacks a week.  The Veteran's speech was clear and coherent.  His thought process was unremarkable.  He did not have problems maintaining minimal personal hygiene.  

The Board finds that the evidence recounted above shows that the Veteran's psychiatric symptoms are persistent and have resulted in significant impairment.  Based upon the outpatient treatment records, the VA examination reports, and the Veteran's statements, the Board finds that the 70 percent criteria for a psychiatric disability have been more nearly approximated as the Veteran is shown to have deficiencies in most areas.  This conclusion is supported by a majority of the GAF scores which reflect serious symptoms as well as the Veteran's demonstrated memory problems, suicidal ideation, and frequent panic attacks.

However, the Board finds that total occupational and social impairment is not shown as none of the VA examiners of record found that the Veteran's PTSD has resulted in total occupational and social impairment.  Although the Veteran is currently unemployed and in receipt of Social Security Disability Benefits, those benefits were awarded based not only on the service-connected PTSD, but also on other disabilities.  Additionally, the Veteran is shown to currently maintain a relationship with his children, which precludes a finding of total social impairment.  Therefore, a 100 percent schedular rating is not warranted.

Accordingly, the Board finds that the evidence supports the assignment of a 70 percent rating for a psychiatric disability.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for a psychiatric disability.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Other Considerations

In evaluating the Veteran's claim for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case includes such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225 (1993).

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet App 111 (2008). 

The evidence in this case does not show such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability levels and symptomatology, as discussed above.  The Board further observes that, even if the available schedular rating for the disability was inadequate, the Veteran does not exhibit other related factors such as those provided by the regulation as governing norms.  For example, the record does not show that the Veteran has required frequent hospitalizations for PTSD.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

A veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra-schedular rating based on multiple disabilities if the combined effect of the service-connected disabilities is exceptional and not captured by schedular ratings.  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the combined effect of multiple service-connected disabilities when the collective impact or compounding negative effects of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

As new and material evidence has been received, the application to reopen the claim for service connection for a right ankle disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for a left ankle disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for a right hip disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for a left hip disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for a low back disability is granted and to that extent only, the appeal is allowed.

As new and material evidence has been received, the application to reopen the claim for service connection for headaches is granted and to that extent only, the appeal is allowed.

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for a left ankle disability is granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to a 70 percent rating, but not higher, for PTSD and major depression, is granted.


REMAND

Concerning the claim for an increased rating for left scrotal varicocele, the Veteran underwent genitourinary examination in June 2015.  The examiner indicated that the Veteran did not experience a voiding dysfunction.  In a subsequent June 2015 statement, the Veteran remarked that he experienced leakage, and it was an error for the VA examiner to state that he didn't experience voiding dysfunction.  The Veteran attributed his leakage to his residuals of his prior varicocelectomy.  The Veteran is competent to describe voiding dysfunction symptoms because such symptoms come to him through his senses and, therefore, require only personal knowledge rather than medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's statements credible regarding experiencing leakage.  However, the record is unclear regarding whether the Veteran's leakage is a residual of his service-connected varicocelectomy or attributable to a non-service connected cause.  As such, remand is necessary for a corrective VA examination for an etiology opinion regarding the Veteran's reported voiding dysfunction.

Concerning the claims for increased ratings for the Veteran's knees, the Veteran underwent VA examination in June 2015.  The Veteran has reported numerous problems with the given VA examination; for example, the Veteran remarked that in contrast to what the examiner stated, no muscle strength testing of his knees was performed.  He said that although a goniometer to measure ranges of motion was required by regulation, the examiner did not use a goniometer.  He noted that the examiner stated that X-rays did not show arthritis in his knees, but that was completely contrary to prior X-rays that had been performed.  He took issue with the examiner's statement that he did not experience pain, weakness, fatigability or incoordination during fere-ups; he said that he had repeatedly stressed for years that he experienced exactly those symptoms during flare-ups.  He added that his 13-year-old daughter witnessed his unsatisfactory treatment during his examination. After noting that he had previous examinations with this examiner, he requested that he be provided a new VA examination with a different VA examiner, as he felt that this particular VA examiner had made continued efforts to not report what he told her and to report the results of tests that were not actually administered.

The Board is particularly concerned by the June 2015 VA knee examination report due to its inconsistencies with the other evidence of record, as pointed out by the Veteran.  As the Veteran argued, use of a goniometer in the measurement of limitation of motion "is indispensable in examinations within the Department of Veterans Affairs."  See 38 C.F.R. section 4.46.  Additionally, it is unclear how prior X-rays could document arthritis and contemporaneous X-rays reveal normal findings.  As such, the Board finds that the Veteran should be afforded a new VA knee examination, preferably with a different VA examiner.

Concerning the claim for service connection for right and left hip disorders, in a February 2014 letter, J.C.C., chiropractor, remarked that the Veteran developed severe pes planus due to running in and wearing combat boots while on active duty.  It was noted that the Veteran developed shin splints and stress fractures, which Dr. C. said was a sign that his feet were improperly supported and created a mechanical fault in the lower kinetic chain that worked its way up to damage the biomechanics in the ankles and the lumbar spine.  He also said that hip damage had been caused.  He recounted research into the medical literature which reflected that instability of the feet led to accelerated deterioration of the spine and lower extremity joints.  In particular, he said that the lumbo-pelvic-hip complex had been shown to be directly affected by bilateral hyperpronation of the feet.  Notably, he did not provide an actual diagnosis of a bilateral hip disability.  None of the other outpatient records lists a diagnosis of a disability of either hip.  However, the February 2014 letter from Dr. C. gives an indication that the Veteran may indeed have a current bilateral hip disability that could be related to either service or his service-connected bilateral foot disability.  

The VA's statutory duty to assist the Veteran includes the duty to conduct a thorough examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is incomplete, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Under these circumstances, the Veteran should be afforded a VA examination to determine if he has a current diagnosable disability of either hip.

Concerning the claim for service connection for headaches, in a March 2017 Informal Hearing Presentation, the Veteran's accredited representative asserted that the Veteran had a current headache disability secondary to his service-connected PTSD.  In support of this theory, the representative cited to a medical treatise:  "Post-Traumatic Stress Disorder and Migraine:  Epidemiology, Sex Differences, and Potential Mechanisms" published in Headache, 2001 Jun; 51(6).  In light of the representative's assertions, the Veteran should be afforded a VA examination to determine if his current headaches are related to his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record. 

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran that are not already of record.

3.  Then, schedule the Veteran for a VA orthopedic examination, with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  All testing deemed necessary should be performed.  A complete rationale for all opinions should be provided in the examination report.  The examiner should diagnose all orthopedic disabilities of the right and left hip found. 

The examiner should opine for each orthopedic disability of the right and left hip found, whether it is at least as likely as not (50 percent or greater probability) that each disability of the right and left hip was incurred in service or is the result of any incident in service.  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability is due to or the result of service-connected disabilities.  For each disability, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated (permanently worsened beyond the natural progress of the disorder) by service-connected disabilities. 

The examiner is specifically asked to consider the  February 2014 letter from J.C.C., chiropractor, which indicates that the Veteran had hip damage.

Concerning the service-connected right and left knee disabilities, the examiner should specifically state ranges of motion for active and passive motion and on weight bearing.  The examiner should comment on whether there is any additional loss of function due to weakened movement, excess fatigability, incoordination, pain on use, or on flare up for the left knee.  The examiner should describe the severity of any recurrent subluxation or lateral instability of the right and left knees.  The examiner should indicate if replacement of either knee is medically indicated.

4.  Then, schedule the Veteran for a VA examination to determine the etiology of his headaches.  Any indicated tests and studies are to be performed.  The examiner must review the claims file and should note that review in the report.  Following a review of the claims folder and an examination of the Veteran, the examiner should state whether or not a diagnosis of migraine headaches is appropriate and reconcile that finding with the evidence of record.  The examiner is specifically requested to discuss the article, "Post-Traumatic Stress Disorder and Migraine:  Epidemiology, Sex Differences, and Potential Mechanisms" published in Headache, 2001 Jun; 51(6); 860-868, as cited to by the Veteran's accredited representative in a March 2017 Informal Hearing Presentation.

The examiner is requested to provide an opinion as to whether it is as least as likely as not (50 percent probability or greater) that any current headaches were caused by active service.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that headaches are due to or the result of service-connected disabilities, to include service-connected PTSD.  The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that headaches been aggravated (worsened beyond the natural progress of the disorder) by service-connected disabilities, to include the service-connected PTSD.  The examiner is asked to consider and comment on "Post-Traumatic Stress Disorder and Migraine:  Epidemiology, Sex Differences, and Potential Mechanisms" published in Headache, 2001 Jun; 51(6).  

5.  Then, schedule the Veteran for a VA examination with a medical doctor to determine the etiology of any voiding dysfunction.  The examiner must review the record and must note that review in the report. The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in providing the requested opinions.  A complete rationale should be provided for all opinions and conclusions expressed.  After a review of all evidence, the examiner is asked to opine as to whether any voiding dysfunction is at least as likely as not (50 percent or greater probability) related to the service-connected residuals of varicocelectomy.  

6.  Then, readjudicate the claims. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


